Order entered July 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00711-CV

                 IN THE INTEREST OF J.L., JR., ET AL., A CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-19273

                                           ORDER
       Pursuant to our July 8, 2019 order, the trial court has appointed Stephanie Pond as

appellate counsel for Mother. Accordingly, we DIRECT the Clerk of the Court to remove

Nicole T. Frette as Mother’s counsel and substitute Ms. Pond in her place.

       We note that, although we directed appellate counsel to file, no later than July 22, 2019,

written verification that the reporter’s record either had been or would not be requested, no

verification has been filed. We further note that since appellate counsel was appointed, Father

has filed a notice of appeal.    Because the appeal cannot proceed without the issue of the

reporter’s record being resolved, we ORDER Mother and Father to file, no later than August 2,

2019, the requested verification. We caution that failure to comply may result in the appeal

being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                      /s/   KEN MOLBERG
                                                            JUSTICE